Waties, and Bav, Justices,
dissented. They held that, in a case like this, there was no necessity for an administration. That it *315was a case peculiarly circumstanced, and might, be safely, and conveniently, considered as an exception to the general rule. That every end was answered by Mrs. M’Grew’s taking and keeping possession of the property under the authority of the act of 1791, which could have been answered by an administration. That wherever this could be done, an administratioa ought not to be required. For the law requires nothing which is vain, and perfectly useless. The law requiring administrators,' in such cases, is a mere caput mortuum. If an administrator should have gotten possession of the effects, and refused to do justice, a Court of Equity would interpose for the relief of the next of kin. In this case, at best, the plaintiff can have only a naked right, without any equity or justice, — a right founded in strict law. If he should prevail, it would be a triumph of strict law over reason and justice. The law ought never to be suffered to produce such a mortifying and injurious effect. The reason of the law ceasing, the law ought also to cease.
Note. See 4 East. 446, in a case of an executor de son tort, administering. Lord Ellenborough says, — if this defence could be maintained, the whole system of administration of an intestate’s effects would be put an end to, and instead thereof an authorized scramble introduced by law, among the creditors for priority of payment, where the assets were insufficient. iVlouni'ord v. Gibson. See Cooper’s J ustinian, p. 83. Inst Lib. 9, tit 1, sec. 37. Qumsunt in fructu. ’ilie offspring of a female slave cannot be considered as articles of produce, as milk, skins, wool, and the young of animals, but belongs to the proprietor of the mother.
It was their opinion, also, that the statute of limitations was a good bar to the plaintiff’s recovery, although the four years had not run from the granting of letters of administration ; because the act had attached before the grant of letters, of administration, and had run against the Ordinary.